Pnit Cum am.
The certiorari in this ease was allowed to review a resolution of the common council of the city of Somers Point, passed on the 13th clay of June, 1924, in form as follows: “Motion made by Mr. Hentz, duly seconded and carried, that ‘Fourth street be graded, starting at New York avenue, at a cost of not exceeding $500, and that the same be graveled the same distance, gravel to be carted by Ireland at contract price.’ ”
The prosecutor writes clown six reasons for setting aside the resolutions:
1. Because such improvement should be authorized by ordinance under article 20 of Pamph. L. 1917, pp. 319, 370.
2. The cost of grading and graveling Fourth street will exceed $500.
3. The common council did not advertise for bids. Comp. Slat., p. 1021, § 43.
4. The motion is vague and indefinite; it does not indicate whether said grading and graveling be extended in a northeasterly direction or in a southwesterly direction.
*385. The motion does not establish what portion of Fourth .street is to b.e improved by the grading and graveling thereof.
6. The motion in' divers other respects is illegal.
We think, for these reasons, the motion or resolution should be set aside. A taxpayer has a right to* know what the contemplated improvement is to cost and the exact part of Fourth street proposed to be graded and graveled.
It is set aside> with costs, so ordered.